CARROLL, Judge.-
This is an appeal from a post final decree order. The appellant had sued for and obtained a decree for alimony unconnected, with divorce. In the opinion filed by this, court on this date, on appeal by the wife-from the final decree, we reversed a portion of the decree which divested the plaintiff wife of. stock which she owned jointly with her husband in two corporations. See Porterfield v. Porterfield, Fla.App.1965, 181 So.2d 16. The interlocutory order now-appealed was an injunction designed to-limit the control or participation of the-wife in the management of the corporations,, being based upon and consistent with the (superseded) final decree which awarded', the wife’s stock to the husband. This court having ruled, on the wife’s appeal from the-final decree, that she is entitled to retain-her jointly owned stock interest in said' corporations, the injunction order to which, this appeal is directed is without foundation and present purpose, and accordingly-is reversed.
Reversed.